 In the MATTER OF PRECISION CASTINCS COMPANY, INC.andINTERNA-TIONAL UNION OF MINE, MILL & SMELTER WORKERS (C. I. 0.), LOCAL705, DIE CASTING DIVISIONCase No. R-5005:Decided March 26, 1943Jurisdiction:die casting manufacturing industryInvestigation and Certification of Representatives:existence of question:refusal to recognize the union until certified by the Board ; although the uniondesired an earlier pay roll, current pay roll directed to be used where no reason "appeared for departing from Board's usual practice; election necessary.Unit Appropriatefor Collective Bargaining:production and maintenance em-ployees, including truck drivers but excluding plant-protection employees, time-keepers, clerical and office employees, working supervisors and employeesoccupying higher supervisory positions ; stipulation as to.Messrs. Stanley cSmoyer,of Cleveland, Ohio, byMr. Harry E.Smoyer,for the Company."Mr. Alex Balint,of Cleveland, Ohio, for the Union.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union of Mine,--Mill- &Smelter, Workers (C. I. 0.),' Local 705, Die Casting Division, hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Precision. Cast-ings Company, Inc., herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore John A. Hull, Jr., Trial Examiner. Said hearing was held atCleveland, Ohio, on March 13, 1943.The Company and the Unionappeared, participated, and were afforded full opportunity to be heard,to examine W d cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.48 N. L. R. B., No. 77.636 PRECISION CASTINGS COMPANY, 'INC.637'Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPrecision Castings Company, Inc., a New York Corporation with itsprincipal office and place of business in Syracuse, New York, operatesthree plants.One of these plants, the only plant here involved,' islocated in Lakewood,'Ohio.The Company manufactures, at its Lake-)wood plant, zinc and aluminum die castings, most of which are usedin war production.During the year 1942 the Lakewood plant usedraw materials valued at' approximately $340,000, of which 35 to 40percent was purchased and shipped to the plant from points outsidethe- State of Ohio.During the same period the Company's finishedproducts at said,plant were valued at approximately $950,000, of, whichapproximately 40 percent was shipped from the plant to points outsidethe State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDInternational Union of Mine, Mill & Smelter Workers, Local 705,Die Casting Division,affiliatedwith the Congress of Industrial Or-ganizationsisa labor organization admitting to membership em-ployees of the Company.III. THE QUESTION CONCERNINGREPRESENTATIONOn or about February 22, 1943, the Union requested recognition.The Company has refused to grant such recognition to,`the Union,until there has been a certification by the Board.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number'ofemployees in the unit hereinafter found appropriate' .We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2_(6) and (7)' of the Act.IV. THE APPROPRIATE UNITIn accordance with the stipulation of the parties we_find that allproduction and maintenance employees of the Company at its Lake-The Field Examiner reportsthat the Unionsubmitted 100 membership-cards, 90 ofwhich bear the apparently genuine signatures of persons whose names appear on the Com-pany's«payl roll of February 26, 1943.The payroll'contains the names'of approximately145 persons in the appropriate unit. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARD1wood, Ohio, plant, including truck drivers but excluding plant-pro-tection employees, timekeepers, clerical and office employees, workingsupervisors and any employees occupying higher supervisory posi-tions constitute a unit appropriate for, the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act .2V. THE DETERMINATION OF REPRESENTATIVESThe Union requested that eligibility to participate in an electionshould be based upon the Company's pay roll for the period endingMarch 7, 1943, but indicated no' reason for this request.We see noreason for departing from our usual practice concerning the date asof which eligibility to vote should be'governed.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the-pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth' in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) . of the National Labor Rela-tions` Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED 'that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with PrecisionCastings Company, Inc., an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section10, of- said Rules and Regulations, among the employees in the unitfound appropriate in Section IV,, above, who were employed during'the pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were'ill or on vacation or temporarily laid off, and in-Itwas stipulated that the following employees are "workin,g supervisors" : CharlesLeidenheimer,Walter Stretcher,Edward' Jungeberg,Mary Mullqueen,Edward Grane,John Kudlacz, Edward Vicek, George Searle, Joe Vojdik,Robert Griesmer,Julian Barry,Anthony Bednarik and Donald Leavens.Itwas further stipulated that the following are "plant-protection employees" :AllieWarren, Harry Kirk,Fred Stephan,and Paul Miller;and that the following are supervisoryemployees occupying higher supervisory positions than working supervisors:Jack Combs,FritzAnderson,Joe Jacubic,Jack Hembley,Harry Telzrow, Herman Boll and WalterLewicki. PRECISION CASTINGS COMPANY, INC.639cluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by International Unionof Mine, Mill & Smelter Workers, Local 705, Die Castings Division,affiliated with the Congress of Industrial Organizations for the pur-poses of collective bargaining.